There was no laches shown which should deprive the defendant of a bill of particulars. (Tilton v. Gans, 155 App. Div. 612.) The allegations of the complaint as to the nature of the contract and the damages recoverable were such as to entitle the defendant to a bill of particulars under appropriate conditions. The order is, therefore, reversed, with ten dollars costs and disbursements, and the motion for a bill of particulars granted, without costs. Jenks, P. J., Burr, Carr, Stapletonand Putnam, JJ., concurred.